Citation Nr: 1136678	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-07 874	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a sleep disorder.

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active duty from October 4, 1972 to November 3, 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

The November 2008 Supplemental Statement of the Case found that new and material evidence had been received, reopened the claim, and denied the claim on a de novo basis.  

The Board notes, however, that even if the RO determined that new and material evidence was presented to reopen the claim for service connection for a sleep disorder, such is not binding on the Board, and the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  

Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.  

The now-reopened claim of service connection for a sleep disorder is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The claim of service connection for a sleep disorder was denied by rating decision in April 2004; the Veteran was notified of this action in May 2004 and a notice of disagreement was received in January 2005.  A Statement of the Case was issued in June 2005 but no appeal was received.

2.  The additional evidence received by VA subsequent to the April 2004 rating decision is not cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled raises a reasonable possibility of substantiating the claim of service connection for a sleep disorder.  


CONCLUSIONS OF LAW

1.  The April 2004 rating decision which denied entitlement to service connection for a sleep disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2.  Evidence received since the April 2004 decision is new and material with respect to the issue of service connection for a sleep disorder and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the 

record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As the Board is reopening the Veteran's claim for service connection for a sleep disorder, there need not be a discussion on whether the duty to notify has been met because the Veteran's claim has been successful and any error was not prejudicial.  


Analysis of the Claim

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The issue of service connection for a sleep disorder was originally denied by a rating decision dated in April 2004 because it was concluded from the evidence that a sleep disorder was neither incurred in nor caused by service.  The Veteran was notified of the denial in May 2004, and a notice of disagreement was received by VA in January 2005.  A Statement of the Case was issued in June 2005, which the Veteran did not timely appeal.  A claim to reopen for service connection for a sleep disorder was subsequently received by VA in October 2007.  This claim was denied by rating decision in June 2008, and the Veteran timely appealed.

The evidence on file at the time of the April 2004 RO decision consisted of the Veteran's service treatment records.

A July 1972 preservice medical history and medical evaluation do not reveal any pertinent complaints or findings.  It was noted on October 25, 1972 that the Veteran had sleepwalked the previous night and had done this before.  On November 1, 1972, the Veteran reported a lifelong history of walking in his sleep; he had walked in his sleep while in training, with no organic basis found on physical examination.  It was noted that his past history indicated that sleepwalking occurred as an habitual response to minor emotional stress.  It was concluded that the Veteran lacked the necessary maturity, self-sufficiency, and motivation to function effectively in the Navy; and it was recommended that he be discharged as temperamentally unsuitable for further training.

Pertinent evidence received after April 2004 consists of private treatment records and statements from B.A. LeBean, M.D., dated from September 2007 to January 2011, of August 2010 hearing testimony, and of written statements by the Veteran.

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be postservice evidence of a sleep disorder that is causally related to service.  

The evidence received after April 2004 includes a March 2008 statement from Dr. LeBean, received by VA in May 2008, in which it is noted that the Veteran was diagnosed in October 2007 with severe sleep apnea and that although he was discharged from service because of excessive daytime sleepiness, he should have been medically discharged from service because his daytime sleepiness is due to untreated obstructive sleep apnea.  

This March 2008 private physician's statement is new and material.  It is new because it was received by VA after April 2004 and it is material because it raises a reasonable possibility of substantiating the claim - i.e., it indicates the possibility that the Veteran has a sleep disorder due to service.  

Therefore, new and material evidence has been submitted and the claim for service connection for a sleep disorder is reopened.


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for a sleep disorder, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  


REMAND

The Board has found that the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for a sleep disorder.  

Although the March 2008 record is new and material with respect to the issue of service connection for a sleep disorder, it is insufficient for a reasoned determination.  While this statement finds that the Veteran had obstructive sleep apnea in service, it does not include a rationale or discuss whether this sleep apnea preexisted service and, if so, whether it was aggravated beyond normal progression by service.  This opinion does not appear to be based on a comprehensive review of the claims file, as it does not include a discussion of the pertinent medical history.  Consequently, a nexus opinion is needed prior to final Board adjudication.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2010), an examination will be requested whenever VA determines, as in this case, that there is a need to confirm the existence and to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2010).  

Therefore, the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC will take appropriate action to contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for any health care providers, including VA, who may possess additional records pertinent to treatment for a sleep disorder that are not currently on file.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the RO/AMC should obtain and associate with the file all records that are not currently on file.  If the RO/AMC is unsuccessful in obtaining any such records identified by the Veteran, it should inform the Veteran of this and request him to provide a copy of the outstanding medical records if possible.  

2.  The RO/AMC will then schedule the Veteran for a VA examination by an appropriate health care provider to determine the etiology of his obstructive sleep apnea.  The following considerations will govern the examination:

a.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.   The examination report must reflect review of pertinent material in the claims folder.  

b.  After reviewing the claims file and examining the Veteran, the examiner must provide an opinion on whether the Veteran currently has a sleep disorder that was incurred in or aggravated beyond normal progression by service.  The opinion must include a discussion of the notations in service of the Veteran's history of sleepwalking and of the March 2008 statement from Dr. LeBean that the Veteran's sleepwalking in service is due to obstructive sleep apnea.

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must so state.

d.  If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  Thereafter, the RO/AMC will review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  The RO/AMC must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It will also be indicated whether any notice that was sent was returned as undeliverable.  

5.  Following completion of all indicated development, the RO/AMC will readjudicate the reopened claim of service connection for a sleep disorder, to include consideration of all of the evidence of record, including all evidence that has been added to the record since its last adjudicative action.  If the benefit sought on appeal remains denied, the Veteran will be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The Veteran and his representative will then be given an appropriate opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


